          Case 1:20-cr-10236-LTS Document 25 Filed 06/02/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

           v.
                                                            Criminal No. 20-cr-10236-LTS
DIAMONDEZ PIERRE,


                       Defendant.



                             JOINT INTERIM STATUS REPORT

       The Court scheduled the parties for an interim status conference on June 2, 2021. The

government submits the following joint status report. For the reasons set forth below, the parties

jointly request that the Court set an Interim Status Conference in approximately 60 days.

       1. Timing and Status of Discovery

       The government has provided automatic discovery and supplemental discovery to the

defendant. The government is producing documents detailing the status of the forensic testing of

the items seized and drug testing.

       The government anticipates filing a motion for an order compelling the production of a

sample of the defendant’s DNA for comparison to a sample recovered from the firearm.

       The government does not expect to file a protective order at this time. However, the

government reserves the right to address the need for a protective order in a future filing.

       The parties had discussions with the attorney representing the defendant in the state court

matter and state probation officer to explore a global resolution of the cases. The state case is no

longer pending.
           Case 1:20-cr-10236-LTS Document 25 Filed 06/02/21 Page 2 of 3




       2. Timing and Status of Pretrial Motions

       The defendant has not filed any pretrial motions under Fed. R. Crim. P. 12(b). The

parties request that the date for the defendant to file pretrial motions be set upon the defendant’s

receipt and review of the supplemental discovery.

       3. Excludable Delay

       The parties request that the Court exclude the time period from June 2, 2021 to the date of

the next Interim Status Conference, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv).

Excluding such time is in the interests of justice because the government is in the process of

obtaining additional discovery, and also, the defendant will need that time to review discovery,

assess and file any pretrial motions, and prepare for a possible trial. The parties jointly agree that

this period constitutes “the reasonable time necessary for effective preparation, taking into account

the exercise of due diligence,” and thus the ends of justice served by excluding this period

outweigh the public and defendant’s interest in a speedy trial. See 18 U.S.C. §§ 3161(h)(7)(A)

and (B)(iv).

       4. Timing of Interim Status Conference

       The parties request that the Court set another Interim Status Conference in approximately

60 days.

                                                              Respectfully submitted,

                                                              NATHANIEL R. MENDELL
                                                              Acting United States Attorney


                                                              By: s/ Glenn A. MacKinlay
                                                              Glenn A. MacKinlay
                                                              Assistant United States Attorney

Dated: June 2, 2021



                                                  2
          Case 1:20-cr-10236-LTS Document 25 Filed 06/02/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE


       I hereby certify that this document filed through the ECF system will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing and paper copies will

be sent to those indicated as non-registered participants.




                                                      s/ Glenn A. MacKinlay
                                                      Glenn A. MacKinlay
                                                      Assistant U.S. Attorney


Dated: June 2, 2021
